Petitioner, George Fox, alleges that he is unlawfully restrained of his liberty by the sheriff of Noble county, Okla., on the charge of rape in the first degree, alleged to have been committed in said county upon one May Perdue during the month of July, 1919, and that at a preliminary examination the petitioner was held without bail and committed to the county jail of said county to await the action of the district court, and that thereafter petitioner prayed that bail be fixed by the district judge of Noble county, and that bail was refused by said district judge in said cause; and petitioner further alleges that he is not guilty of the crime of rape in the first degree, and that the proof of his guilt of said crime is not evident nor the presumption great, as shown by the testimony taken at the preliminary examination in said cause, a copy of which is attached to the petition. For which reasons, petitioner says he is entitled to be admitted to bail in a reasonable amount, pending the further prosecution of said cause. The court has carefully examined the transcript of the testimony of the witnesses taken at the preliminary examination in this cause and the conclusion is reached that the petitioner is entitled to be admitted to bail, for the reason that the proof is not evident nor the presumption great that the petitioner is guilty of rape in the first degree by force, as charged in the preliminary complaint. For such reason, *Page 711 
it is the opinion of the court that petitioner is entitled to be admitted to bail, and it is ordered and adjudged that the petitioner, George Fox, be admitted to bail in the sum of $8,000 for his appearance in the district court of Noble county, to answer to the charge of rape alleged to have been committed by him on one May Perdue in said county in the month of July, 1919; said bond to be conditioned as provided by law, and to be approved by the court clerk of Noble county, Okla.
DOYLE, P.J., and ARMSTRONG, J., concur.